DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 14, 2021.
Currently, claims 1, 8-14, 16-17, 20-21, 23-25, 27-28, 30-32, and 35-46 are pending in the instant application. Claims 8, 24-25, 27-28, 30-32, and 35-37 have been withdrawn from further consideration as being drawn to a nonelected species/invention. 
Newly submitted claim 46 is directed to a non-elected species. Note that applicant elected SEQ ID NO:1, which is targeted to positions 98-112 of SEQ ID NO:21. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 46 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In view of the foregoing, claims 1, 9-14, 16-17, 20-21, 23, and 38-45 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.
                                              Maintained Rejections
			Claim Rejections - 35 USC § 103
Claims 1, 9-14, 16-17, 20-21, 23, and 38-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Emerson, Jr. et al. and Swayze et al. for the reasons as set forth in the Office action mailed on December 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on April 14, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because there is “no specific suggestion” to modify Jones with Emerson, Jr. and Swazye. In response to applicant’s argument that there is no suggestion to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it was clearly explained in the last Office action as to the obviousness of incorporating an LNA gapmer modification pattern into Jones’ SEQ ID NO:26 such that an LNA gapmer modification was an art-recognized antisense modification pattern that provides in vivo target inhibition. Further, it is noted that the KSR decision (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) forecloses the argument that a specific suggestion or motivation or teaching is required to support a finding of obviousness.  
Applicant argues that the claims are not obvious because the instant specification shows “considerable improvement in decreasing DUX4 expression” using SEQ ID NO:1 with “greatest efficacy”. It appears applicant attempts to argue unexpected results pertaining to SEQ ID NO:1. In re Baxter Tavenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): “When unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”
In the instant case, applicant’s alleged “greatest efficacy” or “considerable improvement” by SEQ ID NO:1 (5’-AGCGTCGGAAGGTGG) was not compared with Jones’ DUX-targeting antisense oligonucleotide of 5’-CAGCGTCGGAAGGTGG (SEQ ID NO:26) comprising the entire 15-mer sequence of SEQ ID NO:1 thereby targeting the same target region of “bases 98-112 of exon 3” that is deemed to provide “higher accessibility” for an antisense oligonucleotide, thereby resulting in “greater efficacy” by an antisense oligonucleotide as disclosed in the instant specification. Note that Jones’ DUX-targeting antisense oligonucleotide was demonstrated to almost completely abolish DUX4 mRNA expression compared to DMSO control treatment as shown in Figure 18. See “3” in the relevant portion of Figure 18 as copied below.

    PNG
    media_image1.png
    454
    267
    media_image1.png
    Greyscale

In addition, even if the 15-mer of “LAN gapmer 1” of SEQ ID NO:1 were to show unexpected results compared to the 16-mer of Jones, such unexpected results would not be sufficient to overcome the rejection because the unexpected results are not commensurate in In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
In view of the foregoing, this rejection is maintained. 

		     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-14, 16-17, 20-21, 23, and 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and dependent claims thereof recite that the nucleotide sequence is “a length of 8 to 35 nucleotides” and “is complementary to at least about 8 contiguous nucleotides” of the recited positions. Hence, the claims fail to particularly point out and distinctly claim the nucleotide sequence complementarity excluding the “at least about 8 contiguous nucleotides” complementary to the recited positions. For instance, for a 20-mer nucleotide sequence, the claims fail to particularly claim which specific positions the remaining 12-mer sequence should be complementary to. 
Claim 9 recites the limitation "The composition of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

Claims 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2019/0343865 A1, of record) in view of Emerson, Jr. et al. (US 2013/0347136 A1, of record) and Swayze et al. (US 2005/0053981 A1, of record).
Jones teaches making a “modified inhibitory oligonucleotide” that inhibits DUX4, wherein the oligonucleotide is an antisense oligonucleotide of SEQ ID NO:26 (5’-CAGCGTCGGAAGGTGG) targeted to DUX4, wherein “the modified inhibitory oligonucleotide comprises a locked nucleic acid (LNA)”. See paragraphs 0111, 0113-0114, and 0225. 
Jones demonstrates that the DUX4 antisense oligonucleotide of SEQ ID NO:26 (“DUX4 ASO”) provides inhibition of DUX4 expression in FSHD skeletal muscle myotubes. See Figure 18. 
It is noted that Jones’ 16-mer SEQ ID NO:26 comprises the entire 15-mer sequence of SEQ ID NO:1 claimed in the instant case. As such, it necessarily follows that Jones’ LNA-modified antisense oligonucleotide of SEQ ID NO:26 is inherently complementary to exon 3 of human DUX4, absent objective evidence to the contrary.
Jones does not teach that SEQ ID NO:26 has an LNA gapmer modification pattern wherein a DNA region of at least about 5-6 nucleotides is flanked by LNA regions, nor does Jones teach that the oligonucleotide comprises at least one 2’-MOE domain.
Emerson, Jr. teaches making a gapmer antisense oligonucleotide targeting DUX4, wherein the DNA region of the oligonucleotide is flanked by 2’-MOE regions. See paragraphs 0152 and 0229-0231.
in vivo. See paragraphs 0316-0318.
Swayze echoes Jones’ teaching regarding one’s ability to optimize and obtain a therapeutically effective dose of an antisense oligonucleotide. See paragraph 0314 for the following: “The formulation of therapeutic compositions and their subsequent administration (dosing) is believed to be within the skill of those in the art.” (emphasis added). 
Swayze demonstrates a dose of “40 mg/kg (4.5 mol/kg)” is an effective dose to inhibit target expression in mice in vivo after evaluating/testing three different doses of “40, 12, or 4 mg/kg (4.5, 1.5, or 0.5 mol/kg, respectively).” See paragraphs 0316-0317.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an LNA gapmer or 2’-MOE gapmer modification pattern into Jones’ SEQ ID NO:26, which is shown to inhibit DUX4 expression in cells. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to render Jones’ SEQ ID NO:26 tested in vitro in cells useful in a subject in vivo, because making a gapmer antisense oligonucleotide targeting DUX4 was already suggested in the art as evidenced by Emerson, Jr., and because an LNA or 2’-MOE gapmer modification pattern having a DNA region flanked by LNAs or 2’-MOEs was art-recognized antisense gapmer modification patterns known in the art to provide intended target inhibition in a subject in vivo as demonstrated by Swayze. 
In view of the foregoing, claims 40-45 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DANA H SHIN/Primary Examiner, Art Unit 1635